As filed with the Securities and Exchange Commission on March 29, 2013. 1933 Act Registration No. 33-87244 1940 Act Registration No. 811-8894 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 110 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 111 JNL SERIES TRUST (Exact Name of Registrant as Specified in Charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (517) 381-5500 225 West Wacker Drive, Suite 1200, Chicago Illinois 60606 (Mailing Address) with a copy to: Susan S. Rhee, Esq. K&L Gates LLP JNL Series Trust 1treet, NW Vice President, Counsel & Secretary Washington, DC 20006-1600 1 Corporate Way Attn: Diane E. Ambler Lansing, Michigan 48951 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 26, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 110, is to designate a new effective date of the Post-Effective Amendment No. 109, which was filed on March 1, 2013 (Accession No. 0000933691-13-000017). Parts A, B and C of Post-Effective Amendment No. 109 are unchanged and hereby incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Trust certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment under rule 485(b)(1)(iii) under the Securities Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Lansing and the State of Michigan on the 29th day of March, 2013. JNL SERIES TRUST /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel, and Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment has been signed below by the following persons in the capacities and on the date indicated. /s/ Susan S. Rhee for Michael Bouchard* March 29, 2013 Michael Bouchard Trustee /s/ Susan S. Rhee for William Crowley* March 29, 2013 William Crowley Trustee /s/ Susan S. Rhee for Dominic D’Annunzio* March 29, 2013 Dominic D'Annunzio Trustee /s/ Susan S. Rhee for Michelle Engler* March 29, 2013 Michelle Engler Trustee /s/ Susan S. Rhee for James Henry* March 29, 2013 James Henry Trustee /s/ Susan S. Rhee for Richard D. McLellan* March 29, 2013 Richard D. McLellan Trustee /s/ Susan S. Rhee for Mark D. Nerud* March 29, 2013 Mark D. Nerud President and Trustee /s/ Susan S. Rhee for William R. Rybak* March 29, 2013 William R. Rybak Trustee /s/ Susan S. Rhee for Patricia A. Woodworth* March 29, 2013 Patricia A. Woodworth Trustee /s/ Susan S. Rhee for Gerard A.M. Oprins* March 29, 2013 Gerard A. M. Oprins Vice President, Treasurer and Chief Financial Officer (Principal Financial Officer) * By Susan S. Rhee, Attorney In Fact
